EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) Suite 2300, 1055 Dunsmuir Street Bentall 4, PO Box 49334 Vancouver, BC V7X 1L4 Item 2 Date of Material Change September 15, 2015 Item 3 News Release The news release dated September 15, 2015 was disseminated through Marketwire and filed on SEDAR. Item 4 Summary of Material Change On September 15, 2015, Pretivm announced a US$540 million construction financing package (the “Financing”) with the Orion Mine Finance Group and Blackstone Tactical Opportunities (“Orion and Blackstone”). 5.1Full Description of Material Change On September 15, 2015, Pretivm announced a US$540 million construction financing package (the “Financing”) with the Orion Mine Finance Group and Blackstone Tactical Opportunities (“Orion and Blackstone”). The Financing, which provides for immediate access to US$340 million at closing, will fund a substantial portion of the costs to develop an underground mine at Pretivm’s Brucejack Project.The Financing is comprised of a credit facility for US$350 million, a US$150 million prepayment under a callable gold and silver stream agreement and a private placement of Pretivm common shares for US$40 million. The Financing is expected to close on or about September 18, 2015. 1 Credit Facility ● Credit Agreement: o Senior Secured Loan facility of US$350 million; o US$150 million will be advanced at closing, and the remaining US$200 million will be drawn within 18 months; o Fixed interest rate of 7.5%; o
